Order                                                                                             Michigan Supreme Court
                                                                                                        Lansing, Michigan

 August 21, 2008                                                                                              Clifford W. Taylor,
                                                                                                                      Chief Justice

                                                                                                            Michael F. Cavanagh
                                                                                                            Elizabeth A. Weaver
 134665(78)                                                                                                        Marilyn Kelly
                                                                                                              Maura D. Corrigan
                                                                                                            Robert P. Young, Jr.
                                                                                                            Stephen J. Markman,
 FRANK J. TOMECEK, JR., and                                                                                                Justices
 JANIS H. TOMECEK,
      Plaintiffs-Appellees,
                                                                                       SC: 134665
 v                                                                                     COA: 258907
                                                                                       Berrien CC: 02-003707-CH
 ANDREW LUCIAN BAVAS, JOYCE BAVAS, INEZ 

 HILDEGARD BAVAS, STANLEY FRANCIS STASCH, 

 JULIA STASCH, MARTHA STASCH, PATRICIA M. 

 CURTNER, TIMOTHY V.McGREE, PETER A. STRATIGOS, 

 ALICE M. STRATIGOS, PAMELA KRUEGER, DEVEREAUX 

 BOWLY, JR., DAVID N. DERBYSHIRE, ELLEN R. LA FOUNTAIN, 

 JONATHAN RODGERS, ROYAL KENNEDY RODGERS, 

 LEE STAHL, III, and SUSAN STAHL, 

            Defendants-Appellants,  

 and 


 INDIANA MICHIGAN POWER COMPANY, d/b/a 

 AMERICAN ELECTRIC POWER COMPANY, INC., 

 MICHIGAN DEPARTMENT OF LABOR AND 

 ECONOMIC GROWTH, and BERRIEN COUNTY 

 DRAIN COMMISSIONER,

          Defendants-Appellees, 

 and 


 DANIEL JOHNSON, et al, 

            Defendants.    

 _________________________________________

          On order of the Chief Justice, the motion by plaintiffs-appellees for extension to August 15, 2008
 of the time for filing their brief and appendix is considered and it is GRANTED.




                                I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                          foregoing is a true and complete copy of the order entered at the direction of the Court.
                                August 21, 2008                     _________________________________________
                                                                                    Clerk